302 So.2d 20 (1974)
STATE of Louisiana
v.
Ezekiel "Buddy" JENKINS et al.
No. 55462.
Supreme Court of Louisiana.
October 18, 1974.
Granted. Hearing ordered on motion to suppress or show cause to the contrary.
SANDERS, C. J. & SUMMERS, J., dissent from the granting of a writ. Article 703, LSA-C.Cr.P., does not authorize a motion to suppress an oral inculpatory statement. The defendants are fully protected by the requirement that an evidentiary foundation be laid for the introduction of the oral statement before the judge and outside the presence of the jury. Hence, I would not interrupt the trial, now in progress, for a hearing on the motion to suppress.